Citation Nr: 1430353	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-48 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos. 

4.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from April 1973 to April 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The claims on appeal were previously denied by the RO in rating decisions in July 2007 (as to all three claims) and in December 2007 (as to the PTSD claim only), which became final.  After receiving claims for service connection involving the disabilities on appeal in April 2008 and September 2008, the RO in the March 2009 rating decision denied the psychiatric and respiratory disorders claims on the merits without having determined whether new and material evidence had been received to reopen the claims, and determined that the hepatitis C claim was reopened and then proceeded to deny that claim on the merits.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In December 2013 the Board remanded the Veteran's claims on appeal in order to schedule the Veteran for a hearing before the Board.  The Veteran testified before the undersigned Veterans Law Judge in April 2014. 

The Board notes that the Veteran's claim on appeal was originally characterized as PTSD; however, there are diagnoses of depression of record.  In this regard, the Board has recharacterized such issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that the Veteran's claim was originally characterized as breathing problems but after a careful review of the Veteran's claims file it has now been recharacterized as a respiratory disorder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the issue on appeal with the exception of his April 2014 hearing transcript.  The Board notes that the Veteran's paper claims file includes CDs of the Veteran's Social Security Administration (SSA) records and the print outs are in the Veteran's Virtual VA claims file; these have been reviewed by the RO and the Board. 

The now reopened issues of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, and hepatitis C are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   By way of a July 2007 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C and respiratory disorder finding that there were no diagnoses of record.  The Veteran did not appeal that decision and it became final. 

2.  By way of a July 2007 rating decision and a December 2007 rating decision, the RO denied the Veteran's claim for service connection for PTSD finding that there was no diagnosis of record.  The Veteran did not appeal those decisions and they became final. 

3.  The additional evidence received since the July 2007 and December 2007 rating decisions is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims for service connection for PTSD, respiratory disorder, and hepatitis C.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  New and material evidence has been received to reopen the claim for service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  New and material evidence has been received to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for PTSD, respiratory disorder, and hepatitis C are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues, is deferred pending additional development consistent with the VCAA.


II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

By way of a July 2007 rating decision, the RO denied the Veteran's claims for service connection for PTSD, breathing problems (now characterized as respiratory disorder), and hepatitis C.   The RO denied service connection for all three issues in part because there was no diagnoses of record.  

For the issue of entitlement to service connection for PTSD the Veteran sent a statement in August 2007 and the RO was unclear if the Veteran was filing a notice of disagreement (NOD) or a petition to reopen his claim so they sent the Veteran a correspondence in September 2007 trying to clarify; the Veteran did not respond and in December 2007 the RO issued a rating decision denying service connection for PTSD.   The December 2007 rating decision stated that the Veteran now had a diagnosis of PTSD of record but there was no evidence of a nexus between the Veteran's PTSD and his reported, non-verified in-service stressor.  

The Board notes that the Veteran filed his petition to reopen his previously denied claims of breathing problems and PTSD in April 2008, within the one year appeal period of both the July 2007 and December 2007 rating decisions, but he did not express disagreement with the July 2007 and December 2007 rating decisions and a desire for appellate review but instead he specifically stated he wanted to file a claim; therefore, the Board finds that the Veteran did not initiate an appeal by filing an NOD with the July 2007 and December 2007 rating decisions and the July 2007 and December 2007 rating decisions became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  The Board notes that the Veteran did not appeal the July 2007 RO denial of service connection for hepatitis C; moreover, he did not file his petition to reopen his claim until September 2008, outside of the one year appeal period.  Therefore, the Board finds that the July 2007 rating decision was also final for the issue of entitlement to service connection for hepatitis C. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims, with the exception of his April 2008 petition to reopen his claims, was received prior to the expiration of the appeal period stemming from the July 2007 and December 2007 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In April 2008 and September 2008 the Veteran filed petitions to reopen his claims of entitlement to service connection for PTSD, respiratory disorder, and hepatitis C.  The evidence submitted since the July 2007 and December 2007 rating decisions include VA treatment records, a June 2009 VA respiratory examination, a June 2011 VA mental health examination with a July 2011 addendum opinion, a July 2011 VA hepatitis C examination, a December 2012 private  opinion for hepatitis C, a January 2013 private PTSD opinion, and the Veteran's testimony.  

The Board finds that this evidence is "new" in that it was not before agency decision makers at the time of the July 2007 and December 2007 final denials of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence, specifically the Veteran's VA examinations, private opinions, and testimony, is "material" in that it goes to the question of diagnoses of PTSD, respiratory disorder, and hepatitis C.   The January 2013 private opinion provided a diagnosis of PTSD and related it to his military service; this goes directly to the original denials of service connection.  There are also conflicting opinions of record (July 2011 VA examination and December 2012 private opinion) that provide both diagnoses of hepatitis C but also provide nexus opinions; this goes directly to the original denial of service connection based upon no service-connected disability and no nexus opinion relating it service.  Finally, though the June 2009 VA respiratory examination found that the Veteran does not have a diagnosis of asbestosis it did find that the Veteran might warrant an examination in the future, though there is no future examination of record the Veteran testified that he has a current diagnosed respiratory disorder; the Veteran's testimony that he has a diagnosed respiratory disorder goes to the possibility of an outstanding diagnosis.  All of this evidence relates to unestablished facts necessary to substantiate the claims for service connection for PTSD, respiratory disorder, and hepatitis C and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board notes that "new and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board concludes that evidence submitted since the July 2007 and December 2007 rating decisions is new and material, and thus to this extent only, the claims for service connection for PTSD, respiratory disorder, and hepatitis C are reopened.  

Moreover, additional development of evidence will be undertaken (see the below remand) before the issues of entitlement to service connection for PTSD, respiratory disorder, and hepatitis C are addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for a respiratory disorder has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for hepatitis C has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's now reopened claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As noted above, the Board has recharacterized the Veteran's claim of PTSD to entitlement to service connection for an acquired psychiatric disorder.  The Veteran does have diagnoses of PTSD of record in his VA treatment records and the January 2013 private opinion.  However, at the June 2011 VA examination the Veteran was diagnosed with depression and not with PTSD; in a July 2011 VA examination addendum opinion it was stated that the Veteran's depression was less likely than not due to military service.   Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his acquired psychiatric disability, to include PTSD and depression.  

The Veteran testified that he has a diagnosis of PTSD due to a sexual assault.  
In March 2009 the RO did a formal finding of lack information to corroborate the Veteran's reported in-service stressor.   If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  While the Veteran was sent notice in April 2008 the Board finds that on remand the RO must send the Veteran the appropriate VCAA notice that deals with PTSD based upon sexual assault. 

For the Veteran's issue of entitlement to service connection for respiratory disorder, to include due to asbestos exposure the Board notes that in the July 2007 rating decision the RO conceded asbestos exposure.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  At the June 2009 VA examination it was stated that the Veteran did not have a diagnosis of asbestosis and his pulmonary function testing was essentially normal.  However, the Veteran testified that he has a current respiratory disorder that is due to his military service, to include asbestos exposure.  Thus, the Veteran should be afforded a VA examination to determine all current diagnosed respiratory disorders and to determine the nature and etiology of any diagnosed disorders; to include whether they are at least likely as not related to military service, to include asbestos exposure. 

For the issue of entitlement to service connection for hepatitis C the Veteran was afforded a VA examination in July 2011.  The VA examiner noted that the Veteran was tested in 2006 twice and both times had negative serology and was diagnosed with hepatitis C in 2008.  He opined that it was less likely as not that the Veteran's hepatitis C was acquired as a result of events that occurred during military service and was at least likely as not acquired from IV methamphetamine use between 2006 and 2008.  He also stated that the Veteran acquired hepatitis C between 2006 and 2008 and that all of the Veteran's tattoos, including his new ones, were acquired long before that.  He also noted that the Veteran reported sharing a razor with someone in 2006.  There is also a December 2012 private opinion that stated that although the Veteran was not diagnosed until 2006 his hepatitis C problems were due to the tattoos he received in the military.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter that notifies him that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

2.  The Veteran testified that he was seen by a D.L. for his psychiatric disorder and there are also private opinions by Dr. R.P. and Human Development Center of record.  Thus, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder, respiratory disorder, and hepatitis C.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record, to include VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of his acquired psychiatric disorders including depression and PTSD.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to answer the following:

A) Determine all of the Veteran's current psychiatric diagnoses.  

B) If the Veteran is diagnosed with PTSD then the VA examiner must determine if it is at least likely as not (50 percent or greater probability) due to his military service, to include his reported in-service sexual assault.  

C) If the Veteran is not diagnosed with PTSD then the VA examiner must reconcile that with the PTSD diagnoses of record. 

D) For each diagnosed psychiatric disorder, to include depression, the examiner must opine whether such disorder is at least likely as not (50 percent or greater probability) related to the Veteran's period of active service.  

E) The examiner is also requested to opine as to whether it is at least as likely as not that the Veteran's behavioral problems exhibited during service were a manifestation of any of his currently diagnosed psychiatric disorders.

In rendering an opinion, the VA examiner shall discuss all opinions of record; including June 2011 VA examination report, July 2011 VA examination addendum opinion, and the January 2013 private opinion.  A complete rationale for all opinions expressed is required.

4.  The RO shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his respiratory disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have a current diagnosis of a respiratory disorder (to include breathing problems)?
 
B) For each respiratory diagnosis, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service, to include asbestos exposure?  

In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  The Board notes that asbestosis exposure has been conceded.  The VA examiner should also discuss the June 2009 VA examination.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.  

5.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his hepatitis C.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of hepatitis C?
 
B) If so, discuss the nature, onset, and etiology of the Veteran's hepatitis C.  

C) A history of all the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors. 

D) The VA examiner then must determine if it is at least likely as not that the Veteran's hepatitis C is due to his military service, to include air immunization guns and in-service tattoos.  

Any opinions expressed must be accompanied by a complete rationale.   The VA examiner must also discuss the July 2011 VA examination opinion and the December 2012 private opinion. 

6.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


